UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROVIER CARRINGTON,

                          Plaintiff,

                   -v.-

BRIAN GRADEN; BRIAN GRADEN                            18 Civ. 4609 (KPF)
MEDIA, LLC; VIACOMCBS INC.;
VIACOM INTERNATIONAL INC.;                                 ORDER
PARAMOUNT PICTURES
CORPORATION; BRAD GREY; BRAD
GREY ESTATE; and BRAD ALAN GREY
TRUST,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On January 6, 2020, the Court received an ex parte communication, sent

as an e-mail to the Court’s inbox, from Plaintiff in this matter. Plaintiff wrote in

part to request an extension to the deadline the Court had set for Plaintiff’s

response to Defendants’ fee applications. (Dkt. #164). However, Plaintiff also

made several significant accusations about Defendants in his e-mail, and then

requested that the e-mail be considered as privileged by the Court. Given the

procedural history of this case and the nature of the statements made against

Defendants, the Court does not believe that it would be appropriate to consider

Plaintiff’s request on an ex parte basis. The Court would, however, allow

Plaintiff to re-file his request for an extension, along with whatever attachments

he deems may be relevant and appropriate, under seal. Therefore, the Court

DENIES without prejudice Plaintiff’s request for an extension so that he may

consider whether to re-file the request under seal.
      SO ORDERED.

Dated: January 7, 2020
       New York, New York

                                                   KATHERINE POLK FAILLA
                                                  United States District Judge




A copy of this Order was mailed by Chambers to:
Rovier Carrington
5901 Encina Road
Suite C-2
Goleta, CA 93117




                                            2
